
	
		II
		110th CONGRESS
		2d Session
		S. 2986
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2008
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe, Accountable, Flexible, Efficient
		  Transportation Equity Act: A Legacy for Users to modify the project description
		  for a project for the city of Lake Charles, Louisiana.
	
	
		1.Lake Charles,
			 LouisianaThe table contained
			 in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users (119 Stat. 1256) is amended in item number 273
			 by striking the project description and inserting Improvements to on/off
			 ramp system from I–10 to Ryan Street (LA 385), including installation of an
			 exit ramp for eastbound traffic on I–10, incorporating, as necessary, portions
			 of Front Street and Ann Street, and including repair and realignment of
			 Lakeshore Drive, and to include the expansion of Contraband Bayou
			 Bridge.
		
